TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00712-CR







The State of Texas, Appellant



v.



Preston Charles Townsend, a/k/a Charles Preston Townsend, 


a/k/a Charles Townsend Preston, Appellee







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT


NO. A-95-0277-S, HONORABLE DICK ALCALA, JUDGE PRESIDING







PER CURIAM


	The State appeals from an order of the 51st Judicial District court granting
appellee's motion to quash the enhancement paragraphs of the indictment in this cause.  Tex. Code
Crim. Proc. Ann. art. 44.01(a)(1) (West Supp. 1996).  We will dismiss the appeal.

	When the State appeals from an order quashing an indictment, the notice of appeal
must be signed by the elected district attorney having primary responsibility for prosecuting cases
in the court hearing the case, or the record must otherwise reflect that the elected district attorney
personally authorized the appeal.  State v. Muller, 829 S.W.2d 805, 811-12 (Tex. Crim. App.
1992); State v. Pittman, 829 S.W.2d 897, 899 (Tex. App.--Austin 1992, no pet.); Art. 44.01(i). 
The notice of appeal in this cause was signed by the 119th Judicial District Attorney.  It is the 51st
Judicial District Attorney, however, who has the primary responsibility for prosecuting cases in
the 51st Judicial District Court.  Tex. Gov't Code Ann. § 43.130(a) (West 1988).  While the 51st
Judicial District Attorney may request the 119th Judicial District Attorney to assist in the trial of
criminal cases in Tom Green County, the 51st Judicial District Attorney retains absolute control
and management of those cases.  Id., art. 43.130(b).  We hold that the 119th Judicial District
Attorney, when assisting the 51st Judicial District Attorney pursuant to article 43.130(b), is not
authorized to make an appeal from an order of the 51st Judicial District Court.  

	Because the record does not reflect that the 51st Judicial District Attorney
authorized this appeal, it is dismissed for want of jurisdiction.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   January 17, 1996

Do Not Publish